DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                           Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 2-17 renumbering as 1-16 respectively) are allowed.

Claim 2 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “assigning a first sub-scope identifier or a second sub-scope identifier to use in a second layer of the ICN name below the first layer, wherein the first sub-scope identifier is used for communication with IP addresses within the ICN network and the second sub-scope identifier is used for communication with IP addresses outside the ICN network; assigning one or more levels of IP subnet identifiers below the second layer of the ICN name; encapsulating the IP packet into an ICN packet by inserting the ICN name into a packet header of the ICN packet and copying the IP packet into a payload of the ICN packet; and sending the ICN packet to a plurality of devices subscribed to the ICN name.”

Claim 10 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “the circuitry is further configured to assign a first sub-scope identifier or a second sub-scope identifier to use in a second layer of the ICN name below the first layer, wherein the first sub-scope identifier is used for communication with IP

the circuitry is further configured to encapsulate the IP packet into an ICN packet by inserting the ICN name into a packet header of the ICN packet and copying the IP packet into a payload of the ICN packet; and the circuitry is further configured to send the ICN packet to a plurality of devices subscribed to the ICN name.”

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473